Citation Nr: 1731404	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to service-connected lung cancer.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared with his spouse at a hearing before the undersigned Veterans Law Judge in June 2014.  Thereafter, this case was previously before the Board in March 2015 when it was remanded for additional development.

Pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested that a medical expert from the Veterans Health Administration (VHA) render an opinion regarding the potential relationship between a lung condition, to include chronic obstructive pulmonary disease (COPD) and emphysema, and service or service-connected lung cancer.  The VHA opinion and associated addendum were obtained in October 2016 and February 2017, respectively.  

The Board notes additional evidence was received subsequent to the most recent September 2015 supplemental statement of the case (SSOC), including additional VA treatment records, lay evidence and medical literature.  However, the Board finds that the evidence is duplicative of that already of record or not pertinent to the claim on appeal.  Thus, the Board finds a remand for initial RO consideration is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's lung conditions are not related to service, to include exposure to asbestos or Agent Orange.

2.  The Veteran's lung conditions were not caused or aggravated by his service-connected lung cancer, to include the July 2000 right lung cancer procedure.
CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

Besides already service-connected lung cancer, the Veteran has been diagnosed with COPD and emphysema.  The Veteran submitted an August 2012 statement in which he indicated he served aboard the U.S.S. Kitty Hawk for approximately one and a half years and was exposed to asbestos.  He further noted that he served in Vietnam for approximately one year and eight months and was exposed to Agent Orange.  As noted, the Veteran has been presumed exposed to asbestos and Agent Orange.  During the June 2014 Board hearing, the Veteran indicated that his lung disability could be caused by in-service exposure to asbestos or Agent Orange, or that it was potentially aggravated by his service-connected lung cancer.  He stated he served aboard multiple Naval Vessels as an electrician and did not wear protective gear, which exposed him to asbestos.  Further, his spouse indicated during the hearing that his COPD worsened once he underwent lung cancer surgery.

The Board finds the Veteran's in-service exposure to asbestos is established by the evidence and exposure to herbicides, such as Agent Orange, is presumed.  Moreover, the Veteran was service-connected for lung cancer effective December 2, 2011.  In July 2000, the Veteran was diagnosed with Stage 1 squamous cell carcinoma of the right lower lobe of the lung and underwent a right thoracotomy with resection of the right lower lobe.

The Veteran was afforded an April 2012 VA examination in which the examiner indicated the Veteran was diagnosed with emphysema and COPD with a 2002 date of diagnosis.  After review of the record, the examiner found the Veteran's lung conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The explanation was that the conditions were most likely caused by a 50-year smoking history.

The claim came before the Board in March 2015 and the Board determined a remand was necessary to determine the nature and etiology of the Veteran's lung conditions.  An April 2015 VA opinion was received in which Dr. J.C. indicated the Veteran was diagnosed with COPD and the removal of his right lower lung in 2000 due to lung cancer.  He reported the Veteran requires the use of inhaled medications and outpatient oxygen therapy for the conditions and that the conditions impact his ability to work.  No nexus opinion was provided.

The Veteran was then afforded a VA respiratory examination in June 2015 pursuant to the Board's remand in which he was diagnosed with COPD and emphysema.  The Veteran reported increasing shortness of breath with activity intolerance.  The examiner noted a long history of tobacco use in which the Veteran began smoking at 17.  At times he smoked two packs per day, while more recently reducing consumption to less than one pack per day.  The examiner discussed the July 2000 lung cancer procedure and indicated the Veteran has been cancer-free since the surgery.  A June 2015 chest x-ray indicated severe COPD, slight blunting of the right costophrenic angle which may be due to pleural scarring or small pleural effusion.

The examiner stated the lung conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reported the Veteran's longstanding history of tobacco use is the likely cause of his COPD, emphysema and lung cancer.  He noted smoking has been well established as the primary factor associated with COPD, emphysema and carcinoma of the lungs.  He further stated there is no evidence of asbestos involvement radiographically by imaging or histologically by biopsy, and asbestosis was not found.  With regard to the prior lung cancer, the examiner reported that it did not create an unnatural progression of his COPD and emphysema; however, the procedure which consisted of resection of the entire right lobe of his lung created vastly diminished vital capacity.  Additionally, the examiner reported the Veteran's functional capability has been markedly reduced as a result of the lobectomy procedure necessary to treat the cancer.

The Board determined in June 2016 that the examiner did not provide an adequate rationale for the specific theory of secondary service connection and requested a VHA opinion to address whether the Veteran's lung conditions of COPD and emphysema were caused or aggravated by his service-connected lung cancer or the surgery to treat such.

In October 2016, a reviewer, Dr. D.O., provided the VHA opinion.  He is the Interim Medical Center Director of a VA Medical Center.  Dr. D.O. gave the opinion that the Veteran's records, specifically the imaging studies, failed to indicate any pleural plaques/calcifications that would be indicative of asbestos exposure.  He stated as there is no objective evidence of asbestos exposure, the Veteran's pulmonary disabilities are less likely than not a result of or incurred in active duty.  He noted the Veteran's conditions are more likely than not secondary to his reported long history of tobacco usage.

Thereafter, the Board determined in January 2017 that, while the October 2016 opinion adequately addressed the Veteran's direct service connection claim with regard to asbestos exposure, it did not resolve the question regarding possible causation or aggravation of the lung conditions by the prior lung cancer and surgery.  Thus, an addendum opinion was requested.

Dr. D.O. provided an additional opinion in February 2017 in which he stated the Veteran's lung conditions are less likely than not caused or aggravated by his service-connected lung cancer.  He reasoned emphysema and COPD are similar conditions in which the lung parenchyma scars or forms bands and the interstitium of the lung tissue scars.  He stated lung cancer would not affect or impact the Veteran's baseline or underlying COPD/emphysema as the lung cancer would be a distinct and separate entity.  He indicated based on his review of the Veteran's history in conjunction with the medical literature, the Veteran's lung cancer would not pathophysiologically affect his COPD and emphysema.  He reiterated that there is no relationship between lung cancer and COPD or emphysema, and lung cancer cannot cause such.

With regard to the July 2000 lung cancer procedure, the reviewer also indicated it would not cause or aggravate COPD and emphysema.  He stated the Veteran had a right lower lobectomy performed as a result of his lung cancer and that such procedure did result in a diminished vital capacity.  However, he noted this would less likely than not result in any aggravation or causation of his COPD and emphysema.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lung disability (other than lung cancer).  In this regard, the Board places great evidentiary weight on all of the VA medical opinions, and particularly on the October 2016 and February 2017 VHA opinions.  To the extent each one adequately addressed the various theories, the opinions are in agreement that the Veteran's COPD and emphysema are less likely than not related to service, to include his exposure to asbestos and Agent Orange.  Further, the evidence supports the Veteran's lung cancer and July 2000 surgery did not cause or aggravate his lung conditions.

These opinions are highly persuasive as they are based on well-reasoned analysis and are consistent with the facts of the case, including the prior VA opinions.  The opinions respond to the Veteran's contentions, with consideration of his history, contain clear conclusions and reflect consideration of the available medical literature and studies.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The medical professionals who provided the opinions, in total, adequately considered the Veteran's theories of the case.  They included explanations of how there is no connection between the Veteran's exposure to asbestos or Agent Orange during service and the development of COPD and emphysema.  They further provided rationale that there is no relationship between lung cancer and surgery for such, and the development of COPD and emphysema.  Although lung surgery diminished the Veteran's vital capacity, it was determined not to have caused or aggravated his lung conditions.  The smoking history was seen as the cause.

The Board acknowledges the Veteran's contentions that his lung conditions are related to service, to include his service-connected lung cancer.  As noted, his exposure to asbestos and Agent Orange during his honorable service are established or presumed; however, the medical evidence does not support a connection between exposure to Agent Orange or asbestos and the development of COPD and emphysema.  Additionally, while the Board is sympathetic with the Veteran's lung cancer and the surgery to treat such, as well as the diminished vital capacity which resulted, the evidence supports the surgery did not cause or aggravate his COPD or emphysema.  The etiology of COPD and emphysema are complex medical issues requiring training and expertise the Veteran has not been shown to possess.  While the Veteran consistently reported his contentions, there are no medical opinions in support of those contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the weight of the probative evidence rests with the medical expert opinions from October 2016 and February 2017.  These opinions discussed the Veteran's theories of entitlement, but ultimately determined there is no causal relationship between in-service exposure to Agent Orange or asbestos and the lung conditions, or lung cancer and surgery for such, and the lung conditions.

As the Veteran is service connected for lung cancer, and the evidence obtained in connection with the present claims seems to show decreased function due to that service-connected disability, he may file a claim for increase on the appropriate VA standardized form if he believes the lung cancer is more disabling than the currently-assigned zero percent disability rating.

In sum, the Board finds that the evidence does not support that the Veteran's lung disability, to include COPD and emphysema are related to service, to include in-service exposure to asbestos and Agent Orange.  Additionally, the lung disability was not caused or aggravated by the Veteran's service-connected lung cancer or surgery for such.  Thus, the preponderance of the evidence is against the claim.  There is no doubt to be resolved; therefore, service connection is not warranted for a lung disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


